IN THE UNITED STATES COURT OF APPEALS

                                                    FOR THE FIFTH CIRCUIT


                                                               No. 00-30465
                                                            (Summary Calendar)




JACQUELINE M. GRANTHAM,
                                                                                                                      Plaintiff-Appellant,


                                                                        versus

ALBEMARLE CORP.,

                                                                                                                         Defendant-Appellee.



                                         Appeal from the United States District Court
                                            for the Middle District of Louisiana
                                                      (97-CV-710-B)

                                                             December 14, 2000

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

           Plaintiff-Appellant Jacqueline M. Grantham (“Grantham”) appeals the district court’s grant

of summary judgment to Defendant -Appellee Albemarle Corporation (“Albemarle”) based on the

court’s conclusion that Grantham failed to present evidence sufficient to create a material issue of fact

that the non-discriminatory reason Albemarle proffered for Grantham’s termination was pretext for

age discrimination. For the reasons set forth below, we affirm the district court’s judgment.


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
       The March 1996 sale of Albermale’s Olefins business prompted it to function on a

considerably reduced basis. Consequently, staffing reductions became necessary in the Purchasing

Department where Grantham worked as a buyer. Grantham does not dispute the need for this

reduction in force but contends that Albemarle used it as a pretext to mask Albemarle’s illegitimate

discriminatory intent to terminate her based upon her age.

       Relying on Nichols v. Loral Vought Systems Corp., 81 F.3d 38, 41(5th Cir. 1996),1 the district

court found that Grantham was undeniably a member of a protected class, that she was terminated,

and that Albemarle did not appear to dispute that Grantham was otherwise qualified. However, the

district court did recognize a disagreement regarding whether Grantham’s termination raised an

inference of unlawful age discrimination.

       Citing Armendariz v. Pinkerton Tobacco Co., 58 F.3d 144, 150 (5th Cir. 1995) and Nichols,
81 F.3d at 41, the district court stated that a reduction in force is a legitimate, non-discriminatory

reason for an employee’s termination. To demonstrate that Albemarle’s assertion of its reduction in

force was a pretext for discrimination, the court then reasoned that under Amburgey, Grantham

therefore had the burden t o produce some evidence that Albemarle did not treat age neutrally in

making its decision to terminate her. From its analysis of the evidence presented, the district court



       1

       In a reduction-in-force case, a plaintiff makes out a prima facie case by showing[:]
       (1) that he is within the protected age group; (2) that he has been adversely affected
       by the employer’s decision; (3) that he was qualified to assume another position at the
       time of the discharge; and (4) ‘evidence, circumstantial or direct, from which a
       factfinder might reasonably conclude that the employer intended to discriminate in
       reaching the decision at issue.’

Nichols, 81 F.3d at 41(quoting Amburgey v. Cohart Refractories Corp., Inc., 936 F.2d 805, 812 (5th
Cir. 1991)).

                                                  2
adjudged that Grantham failed to produce any such evidence. Upon a de novo review of the record,

viewing the evidence in the light most favorable to Grantham, we agree.

       Grantham argues that Albemarle’s statistics regarding the number of terminated employees

within the ADEA protected class are misleading. She also contends that Albemarle’s suspension of

job postings during the reduction in force and its chronological list detailing the job performance of

employees ranging in age from 54 t o 76 years are evidence of discriminatory intent. Finally,

Grantham alleges that retention of Billie Strawbridge (“Strawbridge”) and Jeanine Knight (“Knight”),

two other buyers younger than she, evidences Albemarle’s impermissible consideration of age in

making its decision to terminate her.

       In a case arising from this same reduct ion in force, a panel of this court found that neither

Albermarle’s list nor its statistics raised an inference of discriminatory intent.2 Upon review of

Grantham’s claims, the record, and applicable law, we are similarly convinced. Moreover, the district

court found that Strawbridge was fewer than twenty-two months younger than Grantham, who was

55 at the time of her termination, and that Knight was not quite four months younger than Grantham.

Accordingly, the district court properly relied on O’Conner v. Consolidated Coin Caterers Corp., 517
U.S. 308, 312-13, 116 S. Ct. 1307, 134 L. Ed. 2d 433 (1996) to conclude that the differences in the

respective ages of Grantham, Strawbridge, and Knight were legally insignificant.

       In addition, the district court correctly reasoned that Grantham’s own assertions that she was

clearly better qualified than Strawbridge and Knight do not support a conclusion that she actually was

better qualified than they. See Molnar v. Ebasco Constructors, Inc., 986 F.2d 115, 119 (5th Cir.

1993)(finding the plaintiff’s claim that he was clearly better qualified than retained employees


       2
           See Kass v. Albemarle Corp., No. 00-30044 (5th Cir. June 7, 2000).

                                                  3
insufficient to support a jury verdict). Grantham presented no evidence that these alleged disparities

“are so apparent as virtually to jump off the page and slap us in the face.” Louisiana Office of Cmty.

Servs., 47 F.3d 1438, 1445 (5th Cir. 1995). As such, there is insufficient evidence in the case at bar

to create a fact issue as to whether Grantham was clearly bet ter qualified than Strawbridge and

Knight.

          Accordingly, we AFFIRM the district court’s grant of summary judgment in favor of

Albemarle.

AFFIRMED.




                                                  4